             Case 3:20-cv-00917-HZ            Document 113-1              Filed 07/10/20      Page 1 of 2



Exhibit   Decl         Date             Source                                        Bates Number
21-A      Dobson              5/29/2020 Twitter- @MrOlmos
21-B      Dobson              5/29/2020 Twitter- @MrOlmos
21-C      Dobson              5/29/2020 Twitter- @MrOlmos
21-D      Dobson              5/29/2020 PPB Video
22-A      Dobson              5/29/2020 PPB Video                                     20-ED-28315
22-B      Dobson              5/29/2020 PPB Video                                     20-ED-28310
22-C      Dobson              5/29/2020 PPB Video                                     20-ED-28320
23-A      Dobson              5/29/2020 PPB Video                                     20-ED-28297
23-B      Dobson              5/30/2020 PPB Video                                     20-ED-28313
24-A      Dobson              5/29/2020 Twitter- @MrOlmos
24-B      Dobson              5/29/2020 PPB Video                                     20-ED-28307
24-C      Dobson              5/29/2020 PPB Video                                     20-ED-28285
24-D      Dobson              5/30/2020 PPB Video                                     20-ED-28303
24- E     Dobson              5/30/2020 Twitter
24-F      Dobson              5/30/2020 Twitter
27-A      Dobson              5/30/2020 Twitter- @MrOlmos
27-B      Dobson              5/31/2020 PPB Video                                     20-ED-29005
27-C      Dobson              5/30/2020 PPB Video                                     20-ED-28841
29-A      Dobson              5/31/2020 PPB Video                                     20-ED-29447
29-B      Dobson              5/31/2020 PPB Video                                     20-ED-29458
29-C      Dobson              5/31/2020 PPB Video                                     20-ED29462
30-A      Dobson               6/1/2020 Twitter @pdxzane
30-B      Dobson               6/1/2020 Twitter @pdxzane
30-C      Dobson               6/1/2020 Twitter @MrOlmos
30-D      Dobson               6/1/2020 PPB Video                                     20-ED-29065
32        Dobson               6/2/2020 From Social Media spreadsheet
                                        @Godandbuckeyes
32        Dobson               6/2/2020 Edited 11:16-11:25                            20-ED-30376
32        Dobson               6/2/2020 Twitter- @MrOlmos
33        Hurley
34-A      Hurley              6/15/2020 From Social Media spreadsheet @Maxoregonian

34-B      Hurley              6/15/2020   Twitter @Maxoregonian
34-C      Hurley              6/15/2020   PPB Video                                   20-ED-30295
35        Hurley              6/15/2020   PPB Video                                   20-ED-31661
42        Dobson              6/24/2020   KOIN News
37-A      Dobson              6/27/2020   Arex Johnson FB Livestream (1)
37-B      Dobson              6/27/2020   Arex Johnson FB Livestream (1)
37-C      Dobson              6/27/2020   Arex Johnson FB Livestream (1)
37-D      Dobson              6/27/2020   Arex Johnson FB Livestream - Clip 2
37-E      Dobson              6/27/2020   DeAndre Marquis FB LiveStream
38-A      Dobson               7/2/2020   FB Live - DeAndre Marquise FB 07022020
38-B      Dobson               7/2/2020   FB Live - DeAndre Marquise FB 07022020
38-C      Dobson               7/2/2020   FB LIve - Eric Greatwood FB 07022020
39-A      Dobson               7/4/2020   Twitter @MrOlmos
39-B      Dobson               7/4/2020   Twitter @MrOlmos
39-C      Dobson               7/4/2020   Twitter @MrOlmos
39-D      Dobson               7/4/2020   Twitter @MrOlmos
39-E      Dobson               7/4/2020   Twitter @PDocumentarians
39-F      Dobson               7/4/2020   Twitter @jonnymontucky
41-A      Dobson               7/4/2020   Twitter @MrOlmos
41-B      Dobson               7/4/2020   Twitter @MrOlmos
41-C      Dobson               7/4/2020   Twitter @MrOlmos
41-D      Dobson               7/5/2020   Twitter @MrOlmos
41-E      Dobson               7/5/2020   Twitter @MrOlmos
41-F      Dobson               7/5/2020   Twitter @Portland Police
41-G      Dobson               7/5/2020   Twitter @MrOlmos
Case 3:20-cv-00917-HZ   Document 113-1   Filed 07/10/20   Page 2 of 2
